DETAILED ACTION

Election/Restriction

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) claims 1-21, as they are drawn to fusion protein comprising a single-chain variable fragment antibody domain (scFv), a hinge, a transmembrane domain, an intracellular hCD28 signaling domain and an intracellular hCD3.zeta. (hCD3 zeta) signalling domain forming a chimeric antigen receptor having specificity for HLA-A*02 (CAR-A*02) for use in the treatment of HvG disease in a patient, the single-chain variable fragment antibody domain (scFv) having an amino acid sequence which is selected from the group consisting of SEQ ID NO: 1 to SEQ ID NO: 12; and as they are further drawn to a process for providing a human regulatory T (Treg) cell having suppressor activity in the presence of HLA-A*02 positive solid tissue, comprising the steps of a. isolating from a blood sample CD4.sup.+CD25.sup.+
.

Group II, claim(s) 1-21, as they are drawn to fusion protein comprising a single-chain variable fragment antibody domain (scFv), a hinge, a transmembrane domain, an intracellular hCD28 signalling domain and an intracellular hCD3.zeta. (hCD3 zeta) signalling domain forming a chimeric antigen receptor having specificity for SLA-01*0401 (CAR-SLA-01*0401) for use in the treatment of HvG disease in a patient, the single-chain variable fragment antibody domain (scFv) having an amino acid sequence which is selected from the group consisting of SEQ ID NO: 16 to SEQ ID NO: 19; and as they are further drawn to a process for providing a human regulatory T (Treg) cell having suppressor activity in the presence of SLA-01*0401 positive solid tissue, comprising the steps of a. isolating from a blood sample CD4.sup.+CD25.sup.+
CD127.sup.low human regulatory T (Treg) cells to produce isolated Treg cells, b. introducing a nucleic acid sequence encoding and expressing a fusion protein according to one of claims 1 to 15 into the isolated Treg cells to produce Treg cells expressing the fusion protein, wherein the Treg cells expressing the fusion protein are not expanded in in vitro culture, and wherein the fusion protein comprises an amino acid sequence which is selected from the group consisting of SEQ ID NO: 16 to SEQ ID NO: 19.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in 

The chemical compounds of Groups I and II are not regarded as being of similar nature because all of the alternatives do not share a common property or activity.  The scFv of SEQ ID NO: 1-12 bind to human HLA-A*02, but not to porcine SLA-01*0401, while the scFv of SEQ ID NOs: 16-19 bind to porcine SLA-01*0401, but not to human HLA-A*02.

Election of Species Requirement

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

If applicant elects the invention of Group I, applicant must further elect a single species of scFv from among SEQ ID NOs: 1-12.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
all claims but for 18 could be interpreted as being generic insofar as some of the product claims recite various intended uses which do not limit the structure of the claimed product to the intended use.

If applicant elects the invention of Group II, applicant must further elect a single species of scFv from among SEQ ID NOs: 16-19.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims but for 18 could be interpreted as being generic insofar as some of the product claims recite various intended uses which do not limit the structure of the claimed product to the intended use.

If applicant elects the invention of Group I or II, applicant must further elect a single species of hinge domain selected from SEQ ID NO: 13 or SEQ ID NO: 20 as recited in claims 2 and 3.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims but for 2-4, 9 and 10 appear to be generic.

If applicant elects the invention of Group I or II, applicant must further elect a single species of leader peptide selected from SEQ ID NO: 24 or SEQ ID NO: 25 as recited in claim 13.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all claims appear to be generic.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ZACHARY S SKELDING/            Primary Examiner, Art Unit 1644